  Case 8:20-cv-02831-JSM-JSS Document 1 Filed 12/01/20 Page 1 of 8 PageID 1




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

ALPINE  SECURITIES    CORP.;  and
SCOTTSDALE CAPITAL ADVISORS CORP.,
       Plaintiffs,
vs.                                                         Case No.:
RANDALL JONES; VISION FINANCIAL
MARKETS, LLC; HOWARD ROTHMAN;
DAVID JARVIS; JARVIS LAW GROUP
PLLC; STEVEN GRIBBEN; GRIBBEN &
ASSOCIATES, INC.; ATLAS FINTECH
HOLDINGS CORP.; JOHN SCHIABLE;
KOONCE    SECURITIES,  LLC;  and
FRANKLIN SCOTT KOONCE,
       Defendants.

                                   NOTICE OF REMOVAL

       Defendants Randall Jones, Vision Financial Markets, LLC, Howard Rothman, David

Jarvis, and Jarvis Law Group PLLC (“Removing Defendants”), by and through undersigned

counsel, hereby file this Notice of Removal and state as follows:

       1.      On November 6, 2020, Plaintiffs Alpine Securities Corporation and Scottsdale

Capital Advisors Corporation filed a lawsuit in the Circuit Court of the Thirteenth Judicial

Circuit in and for Hillsborough County, Florida (Case No. 20-CA-8749), against the Removing

Defendants and six other defendants (Steven Gribben, Gribben & Associates, Inc., Atlas FinTech

Holdings Corp., John Schiable, Koonce Securities, LLC, and Franklin Scott Koonce).

       2.      The Civil Cover Sheet for this Court is attached hereto as Exhibit A.

       3.      The state court Civil Cover Sheet is attached hereto as Exhibit B.

       4.      The Complaint filed in state court is attached hereto as Exhibit C.

       5.      The state court docket is attached hereto as Exhibit D.


                                                1
  Case 8:20-cv-02831-JSM-JSS Document 1 Filed 12/01/20 Page 2 of 8 PageID 2




                                       BACKGROUND

       6.     Although the Complaint is rife with group pleading, at bottom, it alleges three

separate conspiracies involving separate groups of defendants: One, Plaintiffs allege that “in or

about July 2017” Atlas FinTech, John Schiable, Koonce Securities, Franklin Scott Koonce and

non-party Chris Frankel conspired to use and disclose Plaintiffs’ confidential information in

connection with a potential acquisition of Koonce Securities (“Koonce Acquisition Claims”).

Compl. ¶¶ 89-90. The only type of confidential information specified for the Koonce Acquisition

Claims is “Alpine trade runs and other similar information.” Compl. ¶ 90. Notably, the

Complaint does not allege that the Removing Defendants had any involvement in the Koonce

Acquisition Claims. Two, Plaintiffs allege that removing defendants Randall Jones and David

Jarvis, defendant Steven Gribben, and Chris Frankel conspired to use and disclose Plaintiffs’

confidential information in connection with a potential acquisition of ZIV Investment Company

(“ZIV Acquisition Claims”). Compl. ¶ 92. No confidential information is specified for the ZIV

Acquisition Claims. The Complaint does not allege the timing of the ZIV Acquisition, but

Gribben is alleged to have worked for Alpine only through July 2018. Compl. ¶ 76. The

Complaint does not allege that removing defendants Vision Financial Markets or Howard

Rothman had any involvement in the ZIV Acquisition Claims. Three, Plaintiffs allege that Jones,

Jarvis, Rothman, Vision and Frankel conspired to purportedly misappropriate Plaintiffs’

confidential information during and after Jones’ employment by Plaintiffs (“Misappropriation

Claims”). Compl. ¶¶ 96-109. The only type of confidential information specified for the

Misappropriation Claims are customer lists. See Compl. ¶ 97 (“book of business”); ¶ 102

(“Alpine’s Customer Information and Scottsdale’s Client Information”); ¶ 103 (“customer and

client lists”). None of the other defendants (i.e., Atlas FinTech, Schiable, Koonce Securities,




                                               2
  Case 8:20-cv-02831-JSM-JSS Document 1 Filed 12/01/20 Page 3 of 8 PageID 3




Koonce, Gribben, or Gribben & Associates) are alleged to have had any involvement in the

Misappropriation Claims.

       7.      Notably, Plaintiffs previously asserted the very same Misappropriation Claims

against Jones, Rothman and Vision Financial Markets in a suit filed in the U.S. District Court for

the District of Connecticut on September 11, 2019 and voluntarily dismissed them on October

25, 2019 (Alpine Securities Corporation v. Jones et al., 19-cv-01425-JAM (D. Conn.). The

Connecticut federal court complaint is attached hereto as Exhibit E, and the Connecticut federal

court docket is attached hereto at Exhibit F. The Misappropriation Claims in this action allege

the same facts, using largely the same language, as the Connecticut federal court complaint.

Compare Connecticut Federal Compl. ¶¶ 12-29, with Compl. ¶ 30-49; and Connecticut Federal

Compl. ¶¶ 30-42, with Compl. ¶¶ 96-108.

                                 GROUNDS FOR REMOVAL

       8.      This action may be removed to this Court under 28 U.S. Code § 1441(a) on the

basis of jurisdiction under 28 U.S. Code § 1332(a).

       9.      There is complete diversity of the parties properly joined.

            a. Plaintiff Alpine is a citizen of Utah; Plaintiff Scottsdale is a citizen of Arizona.

               Compl. ¶ 1 (alleging Alpine is a Utah corporation with its principal place of

               business in Utah); ¶ 2 (alleging Scottsdale is an Arizona corporation with its

               principal place of business in Arizona).

            b. None of the properly joined defendants are citizens of Utah or Arizona. Removing

               defendant Randall Jones is a citizen of Maine. Compl. ¶ 4. Removing defendant

               Vision Financial Markets is a citizen of Delaware and Connecticut. Compl. ¶ 5.

               Removing defendant Howard Rothman is a citizen of Connecticut. Compl. ¶ 6.




                                                 3
  Case 8:20-cv-02831-JSM-JSS Document 1 Filed 12/01/20 Page 4 of 8 PageID 4




                Removing defendant David Jarvis is a citizen of Michigan. Compl. ¶ 7.

                Removing defendant Jarvis Law Group PLLC is a citizen of Michigan, as its sole

                member David Jarvis is a citizen of Michigan. See Declaration of David Jarvis,

                attached hereto as Exhibit G, at ¶ 4.

             c. This Notice of Removal takes no position on whether defendants Steven Gribben

                and Gribben & Associates, Inc. have been properly joined as defendants in this

                action. However, assuming arguendo that they have been properly joined, both

                are citizens of California, and thus completely diverse. See Compl. ¶¶ 9, 10.

       10.      The citizenship of the remaining defendants, Atlas FinTech, John Shiable,

Koonce Securities, LLC, and Franklin Scott Koonce, should be disregarded, as they have been

“fraudulently misjoined” for the purpose of attempting to defeat removal. The removal statute at

28 U.S.C. § 1441(b)(2) provides that “[a] civil action otherwise removable solely on the basis of

the jurisdiction under section 1332(a) of this title may not be removed if any of the parties in

interest properly joined and served as defendants is a citizen of the State in which such action is

brought.” 28 U.S.C. § 1441(b)(2) (emphasis added). However, “a defendant’s ‘right of removal

cannot be defeated by a fraudulent joinder of a resident defendant having no real connection with

the controversy.’” Tapscott v. MS Dealer Serv. Corp., 77 F.3d 1353, 1360 (11th Cir. 1996),

abrogated on other grounds by Cohen v. Office Depot, Inc., 204 F.3d 1069 (11th Cir. 2000),

quoting Wilson v. Republic Iron & Steel Co., 257 U.S. 92, 97, 42 S.Ct. 35, 37, 66 L.Ed. 144

(1921). The Eleventh Circuit has identified three situations in which joinder may be deemed

fraudulent, including, as relevant here, where the claims against the resident defendants have no

real connection to the claims against the non-resident defendants. See id. and n. 17. Atlas




                                                 4
    Case 8:20-cv-02831-JSM-JSS Document 1 Filed 12/01/20 Page 5 of 8 PageID 5




FinTech Holdings Corp. is a citizen of Delaware and Florida, 1 and Shiable is alleged to be a

citizen of Florida, Compl. ¶ 12. However, it is clear that they, together with Koonce Securities

and Koonce, have been “fraudulently misjoined” in this action. Plaintiffs asserted the

Misappropriation Claims against Jones, Rothman and Vision Financial Markets over one year

ago in federal district court in Connecticut, naming no other defendants. Plaintiffs now combine

the Misappropriation Claims and the Koonce Acquisition Claims against Atlas FinTech,

Schiable, Koonce Securities, and Koonce in a single action, but Plaintiffs do not allege any facts

demonstrating that any of the Removing Defendants (or Gribben) had any involvement in the

Koonce Acquisition Claims. Under these circumstances, courts in this Circuit follow Tapscott in

disregarding the citizenship of the “fraudulently misjoined” parties in determining the other

defendants’ right of removal under 28 U.S. Code § 1441. See, e.g., Fourth Tee, LLC v. Axis

Surplus Ins. Co., No. 8:12-CV-1249-T-17TGW, 2013 WL 593951, at *2 (M.D. Fla. Feb. 15,

2013) (disregarding citizenship of misjoined defendant where claims against misjoined defendant

did “not arise out the same transaction or occurrence” as claims against removing defendant);

Stone v. Zimmer, Inc., No. 09-80252-CIV, 2009 WL 1809990, at *2 (S.D. Fla. June 25, 2009)

(disregarding citizenship of misjoined defendant) (“‘Procedural misjoinder’ involves a

purposeful attempt to defeat removal by joining together claims against two or more defendants

where the presence of one would defeat removal, and where in reality there is no sufficient

factual nexus among the claims to satisfy the permissive joinder standard provided under Rule 20

of the Federal Rules of Civil Procedure.”), citing 14B Wright, § 3723 at 657.

         11.      All defendants who have been properly joined and served join in or consent to the

removal of this action, in satisfaction of 28 U.S. Code § 1446(b).

1
  Although the Complaint alleges that Atlas FinTech is a Florida corporation, Compl. ¶ 11, Atlas FinTech’s most
recent filings with the Florida Secretary of State indicate that it is a Delaware corporation with its principal place of
business in Florida.


                                                            5
  Case 8:20-cv-02831-JSM-JSS Document 1 Filed 12/01/20 Page 6 of 8 PageID 6




             a. Removing Defendants Randall Jones, Vision Financial Markets, LLC, Howard

                Rothman, David Jarvis and Jarvis Law Group PLLC all join in removal.

             b. This Notice of Removal takes no position on whether defendant Steven Gribben

                has been properly joined and served, but assuming arguendo that he has, Gribben

                consents to the removal of this action. See Declaration of Steven Gribben,

                attached hereto as Exhibit H, at ¶ 6.

             c. On information and belief, Gribben & Associates, Inc. has not been properly

                served in this action. The Complaint alleges that Steven Gribben owns and

                operates Gribben & Associates, Inc. but in fact Gribben sold the company earlier

                this year. See Declaration of Steven Gribben, at ¶ 4.

             d. The remaining defendants, Atlas FinTech, Schiable, Koonce Securities, and

                Koonce, have not been properly joined, for the reasons stated above in Para. (10).

       12.      The amount in controversy exceeds $75,000. Although Plaintiffs did not specify

an amount in controversy in the instant Complaint, as noted above Plaintiffs previously asserted

the very same Misappropriation Claims against Jones, Rothman and Vision Financial Markets in

a suit filed in the U.S. District Court for the District of Connecticut. In the Connecticut federal

complaint, Plaintiffs themselves alleged that the amount in controversy for the Misappropriation

Claims exceeded $75,000. Connecticut Federal Compl. ¶ 7.

       13.      The Removing Defendants are contemporaneously serving written notice of the

filing of this Notice of Removal to Plaintiffs and to the Clerk of the Circuit Court of the

Thirteenth Judicial Circuit in and for Hillsborough County, Florida, pursuant to 28 U.S.C.

§1446(d).




                                                 6
 Case 8:20-cv-02831-JSM-JSS Document 1 Filed 12/01/20 Page 7 of 8 PageID 7




      WHEREFORE, Removing Defendants file this Notice of Removal pursuant to 28

U.S.C. §1446.

      Dated: December 1, 2020             Respectfully submitted,

                                          s/ Ryan L. Hedstrom
                                          William J. Schifino, Jr., Esq.
                                          Florida Bar No.: 564338
                                          John A. Schifino, Esq.
                                          Florida Bar No.: 72321
                                          Ryan L. Hedstrom, Esq.
                                          Florida Bar No.: 124724
                                          GUNSTER
                                          401 E. Jackson Street, Suite 2500
                                          Tampa, Florida 33602
                                          Tel: (813) 222-6619
                                          Fax: (813) 228-6739
                                          wschifino@gunster.com
                                          jschifino@gunster.com
                                          rhedstrom@gusnter.com
                                          kkovach@gunster.com
                                          csanders@gunster.com
                                          eservice@gunster.com

                                          Jenny R. Chou, Esq.
                                          Connecticut Juris No.: 429921
                                          Pro hac vice application to be filed
                                          WIGGIN AND DANA
                                          One Century Tower
                                          265 Church Street
                                          New Haven, Connecticut 06510
                                          Tel: (203) 498-4400
                                          Fax: (203) 782-2889
                                          jchou@wiggin.com

                                          Attorneys for Defendants Randall Jones,
                                          Vision Financial Markets, LLC, Howard
                                          Rothman, David Jarvis, and Jarvis Law
                                          Group PLLC




                                      7
  Case 8:20-cv-02831-JSM-JSS Document 1 Filed 12/01/20 Page 8 of 8 PageID 8




                                 CERTIFICATE OF SERVICE

        I certify that on this December 1, 2020, the foregoing Notice of Removal was served via

electronic mail and U.S. on counsel for Plaintiffs:

        Kenneth G. Turkel
        Shane B. Vogt
        BAJO | CUVA | COHEN | TURKEL
        100 N. Tampa Street, Suite 1900
        Tampa, FL 33602
        kturkel@bajocuva.com
        svogt@bajocuva.com
                                                      s/ Ryan L. Hedstrom
                                                      Ryan L. Hedstrom, Esq.
ACTIVE 12746861.1




                                                 8
